Citation Nr: 0408130	
Decision Date: 03/30/04    Archive Date: 04/02/04	

DOCKET NO.  02-03 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from March 1970 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The RO denied service connection for 
PTSD secondary to personal assault.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the veteran should 
further action be required.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

The CAVC has held that 38 U.S.C.A. § 5103(a), as amended by 
the VCAA, and 38 C.F.R. § 3.159(b), as recently amended, 
require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and 
require remanding where VA failed to do so.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.26(a) (2003).

In March 2001 the RO issued a VCAA notice letter to the 
veteran in connection with her current appeal.  

38 C.F.R. § 3.304(f) was amended in March 2002, during the 
pendency of this appeal.  This regulation is specifically 
germane to the development and adjudication of this 
particular claim as the revision involves the standard of 
proof and the type of evidence necessary to substantiate a 
claim of service connection for PTSD based on personal 
assault.  It also specifically provides that VA will not deny 
this type of PTSD claim without first advising the claimant 
that evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of a stressor and allow her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  38 C.F.R. § 3.304(f)(3).  

A review of the medical evidence of record contains reports 
of medical treatment and evaluation disclosing varying 
psychiatric diagnoses, including PTSD.  However, the 
appellant has never been accorded a comprehensive psychiatric 
examination by VA.  The Board notes that it is always free to 
supplement the record by seeking an advisory opinion, or a 
medical examination, or citing recognized medical treatises 
in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of an expert.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  The Board recognizes that the 
veteran's accredited representative has asked that the case 
be remanded for such an examination and the Board agrees that 
it would be helpful to have the veteran undergo a 
comprehensive psychiatric examination in order to ascertain 
the etiology of any current psychiatric disorder.  

The Board also notes that the most recent medical evidence or 
record is dated in May 2002.  At that time it was noted that 
the veteran was to continue being seen about every two weeks.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Accordingly, in order to accord the veteran every 
consideration with respect to her appeal, and to ensure that 
she is provided with due process of the law, the case is 
REMANDED for the following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC or RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The claims file must be reviewed by 
the VBA AMC to ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied 
with and satisfied.  See also 38 C.F.R. 
§ 3.159 (2003).  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate her claim and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should ask the veteran to 
identify all sources of treatment or 
evaluation, VA and non-VA, for PTSD since 
May 2002.  She should also identify any 
and all providers who may have additional 
relevant evidence which has not yet been 
associated with the claims files.  Of 
particular interest are reports of 
outpatient treatment visits at the VA 
Medical Center in Indianapolis since 
May 2002.  After obtaining appropriate 
authorization, any identified medical 
records not currently on file should be 
obtained.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  In accordance with the provisions of 
M21-1, Part III, Section 5.104, the VBA 
AMC should send the veteran an 
appropriate stressor development letter.  
The appellant should be notified that 
inservice personal assault may be 
corroborated by evidence from sources 
other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3).  All 
specific examples of alternative sources 
of evidence listed in § 3.304(f)(3) must 
be included in the notification letter to 
her.  An appropriate period of time 
should be allowed for her to respond 
and/or submit additional evidence.  

6.  Upon receipt of the veteran's 
response to the foregoing, the VBA AMC 
should undertake any and all further 
development action indicated by the 
evidence of record concerning her claim 
for service connection for PTSD due to 
personal assault.  The VBA AMC should 
then make a determination as to whether 
there is any credible supporting evidence 
that she was threatened with sexual 
assault during active service.  A 
statement of the VBA AMC's determination 
should be placed in the claims file.  

7.  Thereafter, the VBA AMC should 
arrange for the veteran to be examined by 
a psychiatrist in order to determine the 
current nature, extent of severity, and 
etiology of any psychiatric disorder (s) 
including PTSD which may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  

All diagnoses on Axis I through V should 
be reported, if found.  The examiner 
should state whether a diagnosis of PTSD 
can be made under the criteria of the 
Diagnostic and Statistical Manual of 
Mental Disorders for the American 
Psychiatric Association and opine whether 
it is at least as likely or not that any 
current diagnosis of PTSD, if made, is 
related to that credible/verified 
stressor.  Also, the examiner should 
render an opinion as to whether it is at 
least as likely as not that any current 
psychiatric disorder other than PTSD is 
related to service, or if preexisting 
service, was aggravated thereby, or 
became manifest within a year of 
discharge from service.  It is requested 
that the examiner reconcile any 
contradictory evidence regarding the 
etiology of any psychiatric disorder(s) 
found present.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for PTSD due to sexual 
assault.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of her 
claim of entitlement to service connection for PTSD, and may 
result in its denial.  38 C.F.R. § 3.655 (2003).



                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

